Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.
 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 21, 2022. Claims 1-7, 10, 11, 13-28 are pending in the application.

Status of Objections and Rejections
The rejection of claims 1-6, 10, 11, 13-23, 25, 27 under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in view of Fan, Q., et al. (J. of App. Poly. Sci., 74(10), 2552-2558) in view of Ward (US 4,861,830) (hereinafter Ward ‘830) in view of ASTM International in further view of Rhodes et al. (WO 92/13271) is withdrawn in view of Applicant's arguments.
The rejection of claims 7 and 24 under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in view of Fan, Q., et al. (J. of App. Poly. Sci., 74(10), 2552-2558) in view of Ward (US 4,861,830) (hereinafter Ward ‘830) in view of ASTM International D03418-12 in further view of Rhodes et al. (WO 92/13271) and in further view of Hu et al. (US 4,939,007) and in further view of ASTM International, D1708-13 is withdrawn in view of Applicant's arguments.
The rejection of claims 26 and 28 under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in view of Fan, Q., et al. (J. of App. Poly. Sci., 74(10), 2552-2558) in further view of Rhodes et al. (WO 92/13271) is withdrawn in view of Applicant's arguments.
New grounds of rejection under obviousness nonstatutory double patenting is presented upon further consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10, 11, 13-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,262,326 in view of Rhodes et al. (WO 92/13271).
USP 11,262,326 recites a device for measurement of an analyte concentration, the device comprising: a transcutaneous sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the transcutaneous sensor, the sensing membrane comprising a diffusion-resistance layer comprising a base polymer, the base polymer comprising polyurethane segments and one or more polycarbonate or polyester segments and having a lowest glass transition temperature as measured using ASTM D3418 of greater than - 50 *C, wherein the base polymer comprises silicone, wherein the silicone comprises less than 1 wt. % of the base polymer (‘326, claims 1 and 9).  
USP 11,262,326 fails to teach wherein the base polymer comprises 5% to 50% by weight hard segment and 5% to 50% by weight soft segment.  
Rhodes teaches an implantable biological fluid measuring device for determining the presence and the amounts of substances in a biological fluid wherein the membrane is a semipermeable multilayered membrane (p. 22, Ins. 13-24). Rhodes teaches that the weight percentages of hard and soft segments are result effective variables. Specifically, Rhodes teaches membranes of polyurethanes wherein changing the structure of the hydrophobic segment of the block copolymer (“hard” segment), the selectivity of the membrane system can be modified (p. 23, Ins. 13 to p. 24, Ins. 6).

Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the hard and soft segment wt% of USP ‘326 wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment since it would have been within the ambit of one of ordinary skill in the art to modify and would yield a predictable result.
Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment because the membrane will function is a predictable manner given these conditions.

Regarding instant claim 2, USP 11,262,326 recites wherein the lowest glass transition temperature of the base polymer is greater than 0*C (‘326, claim 2).  

Regarding instant claim 3, USP 11,262,326 recites wherein the lowest glass transition temperature of the base polymer is from 0*C to 66*C (‘326, claim 3).  

Regarding instant claim 4, USP 11,262,326 recites  wherein the lowest glass transition temperature of the base polymer is from 20*C to 60*C (‘326, claim 4).  

Regarding instant claim 5, USP 11,262,326 recites wherein the lowest glass transition temperature of the base polymer is from 0*C to 30*C (‘326, claim 5).  

Regarding instant claim 6, USP 11,262,326 recites wherein the lowest glass transition temperature of the base polymer is from 30*C to 60*C (‘326, claim 6).  

Regarding instant claim 7, USP 11,262,326 recites wherein the ultimate tensile strength of the base polymer is greater than 8250 psi (‘326, claim 7).  

Regarding instant claim 10, USP 11,262,326 recites, wherein the base polymer is a polyurethane copolymer chosen from a polycarbonate-urethane, polyether-urethane, and polyester-urethane (‘326, claim 10).  

Regarding instant claim 11, USP 11,262,326 recites wherein the base polymer comprises a polymer selected from epoxies, polystyrene, polyoxymethylene, polysiloxanes, polyethers, polyacrylics, polymethacrylics, polyamides, a poly( ether ketone), and a poly( ether imide) (‘326, claim 11).  

Regarding instant claim 13, USP 11,262,326 recites wherein the diffusion-resistance layer further comprises a hydrophilic polymer (‘326, claim 12).  

Regarding instant claim 14, USP 11,262,326 recites wherein the hydrophilic polymer is selected from polyvinyl alcohol, polyethylene glycol, polyacrylamide, polyacetate, polyethylene oxide, polyethyleneamine, polyvinylpyrrolidone, polyoxazoline, and mixtures thereof (‘326, claim 13).    

Regarding instant claim 15, USP 11,262,326 recites wherein the hydrophilic polymer is blended with the base polymer (‘326, claim 14).    

Regarding instant claim 16, USP 11,262,326 recites wherein the hydrophilic polymer is covalently bonded to the base polymer (‘326, claim 15).    

Regarding instant claim 17, USP 11,262,326 recites wherein the base polymer or hydrophilic polymer comprise a crosslinker or several crosslinkers, where in the crosslinker comprise a polymer or oligomer selected from polyfunctional isocyanate, polyfunctional aziridine, polyfunctional carbodiimide (‘326, claim 16).   

Regarding instant claim 18, USP 11,262,326 recites wherein the diffusion-resistance layer comprises a blend of a polycarbonate-urethane base polymer and polyvinylpyrrolidone (‘326, claim 17).  

Regarding instant claim 19, USP 11,262,326 recites wherein the diffusion-resistance layer is from 0.01 pm to about 250 pm thick (‘326, claim 18).   

Regarding instant claim 20, USP 11,262,326 recites wherein the transcutaneous sensor has a drift of less than or equal to 10% over 10 days (‘326, claim 19).  

Regarding instant claim 21, USP 11,262,326 recites wherein the transcutaneous sensor comprises an electrode (‘326, claim 20).  

Regarding instant claim 22, USP 11,262,326 recites wherein the device is configured for continuous measurement of an analyte concentration (‘326, claim 21).  

Regarding instant claim 23, USP 11,262,326 recites wherein the analyte is glucose (‘326, claim 22).  

Regarding instant claim 24, USP 11,262,326 recites wherein the base polymer has an ultimate tensile strength as measured by ASTM D1708 that is greater than 6000 psi (‘326, claim 1).  

Regarding instant claim 25, USP 11,262,326 recites wherein the base polymer has a plurality of glass transition temperatures as measured using ASTM D3418 (‘326, claim 23).  

Regarding instant claim 27, USP 11,262,326 recites wherein the base polymer further comprises polyurea segments (‘326, claim 9).  

Regarding instant claim 26, USP 11,262,326 recites a device for measurement of an analyte concentration, the device comprising: a transcutaneous sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the transcutaneous sensor, the sensing membrane comprising a diffusion resistance layer comprising a base polymer, wherein the base polymer includes polyurethane segments and one or more polycarbonate or polyester segments, wherein the base polymer comprises silicone, wherein the silicone comprises less than 1 wt. % of the base polymer (‘326, claims 1 and 9).   
	USP ‘326 fails to recite wherein the transcutaneous sensor has less than 10% change in signal at 2 hrs after start and the base polymer comprises 5% to 50% by weight hard segment and 5% to 50% by weight soft segment.
Rhodes teaches an implantable biological fluid measuring device for determining the presence and the amounts of substances in a biological fluid wherein the membrane is a semipermeable multilayered membrane (p. 22, Ins. 13-24). Rhodes teaches that the weight percentages of hard and soft segments are result effective variables. Specifically, Rhodes teaches membranes of polyurethanes wherein changing the structure of the hydrophobic segment of the block copolymer (“hard” segment), the selectivity of the membrane system can be modified (p. 23, Ins. 13 to p. 24, Ins. 6).

Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the hard and soft segment wt% of USP ‘326 wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment since it would have been within the ambit of one of ordinary skill in the art to modify and would yield a predictable result.
Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment because the membrane will function is a predictable manner given these conditions.
The limitation “wherein the transcutaneous sensor has less than 10% change in signal at 2 hrs after start” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified USP ‘326 is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. 

Regarding instant claim 28, USP 11,262,326 recites wherein the diffusion-resistance layer base polymer further comprises polyurea segments (‘326, claim 9).  


Response to Arguments
Applicant’s arguments, see pp. 1-5, filed February 21, 22, with respect to the rejection of claims 1-7, 10, 11, 13-28 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-7, 10, 11, 13-28 under 35 USC 103 as outlined above has been withdrawn. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699


/MARIS R KESSEL/Primary Examiner, Art Unit 1699